Citation Nr: 1216664	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO. 10-47 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial disability rating greater than 10 percent for a right knee disorder.

2. Entitlement to an initial disability rating greater than 10 percent for a left knee disorder.

3. Entitlement to an increased disability rating greater than 0 percent for residuals of a fracture to three ribs.

4. Entitlement to an increased disability rating greater than 40 percent for a posterior left thigh angiolipoma injury to Muscle Group XIII.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.





REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from September 1975 to November 1979. 

The ribs and left thigh increased rating issues and the TDIU issue come to the Board of Veterans' Appeals (Board) on appeal from October 2008 and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The increased rating issues for the right and left knee come to the Board on appeal from a July 210 rating decision issued by the RO in Columbia, South Carolina.

Ultimate jurisdiction of his claims resides with the RO Columbia, South Carolina.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO in Columbia, South Carolina. VA will notify the appellant if further action is required.





REMAND

The Veteran previously requested a Travel Board hearing in November 2010 and a Central Office hearing in February 2011. However, he withdrew those hearing requests in a September 2011 statement. 

Subsequently, in a Report of General Information from a phone call by the Veteran to the RO in December 2011, the Veteran requested a Board videoconference hearing. See 38 C.F.R. §§ 20.700(e), 20.703, 20.704 (2010). He confirmed that request again in a recent March 2012 statement. The request is timely, received within 90 days of certification of the appeal in November 2011. See 38 C.F.R. § 20.1304 (2011). Because Board videoconference hearings are scheduled at the RO, a remand to RO in Columbia, South Carolina is required. 

Accordingly, the case is REMANDED for the following action:

The RO in Columbia, South Carolina, should schedule the Veteran for a Board videoconference hearing, with appropriate notification to the Veteran and his representative. A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record. If the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



